
	

114 S2609 PCS: To amend the Agricultural Marketing Act of 1946 to require the Secretary of Agriculture to establish a national voluntary labeling standard for bioengineered foods, and for other purposes.
U.S. Senate
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 379
		114th CONGRESS2d Session
		S. 2609
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2016
			Mr. Roberts, from the Committee on Agriculture, Nutrition, and Forestry, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to require the Secretary of Agriculture  to
			 establish a national voluntary labeling standard for bioengineered foods,
			 and for other purposes.
	
	
 1.National voluntary bioengineered food labeling standardThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following:
			
				ENational voluntary bioengineered food labeling standard
 291.DefinitionsIn this subtitle: (1)BioengineeringThe term bioengineering, and any similar term, as determined by the Secretary, with respect to a food, refers to a food—
 (A)that contains genetic material that has been modified through in vitro recombinant deoxyribonucleic acid (DNA) techniques; and
 (B)for which the modification could not otherwise be obtained through conventional breeding or found in nature.
 (2)FoodThe term food has the meaning given the term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. 292.ApplicabilityThis subtitle shall apply to any claim in the labeling of food that indicates, directly or indirectly, that the food is a bioengineered food or bioengineering was used in the development or production of the food, including a claim that a food is or contains an ingredient that was developed or produced using bioengineering.
					293.Establishment of national voluntary bioengineered food labeling standard
 (a)Establishment of standardNot later than 2 years after the date of enactment of this subtitle, the Secretary shall— (1)establish a national voluntary bioengineered food labeling standard with respect to—
 (A)any bioengineered food; and (B)any food that may be bioengineered or may have been produced or developed using bioengineering; and
 (2)establish such requirements and procedures as the Secretary determines necessary to carry out the standard.
							(b)Regulations
 (1)In generalA food may be labeled as bioengineered only in accordance with regulations promulgated by the Secretary in accordance with this subtitle.
 (2)RequirementsA regulation promulgated by the Secretary in carrying out this subtitle shall— (A)prohibit any express or implied claim that a food is or is not safer or of higher quality solely based on whether the food is or is not—
 (i)bioengineered; or (ii)produced or developed with the use of bioengineering;
 (B)determine the amounts of a bioengineered substance that may be present in food, as appropriate, in order for the food to be labeled as a bioengineered food; and
 (C)establish a process for requesting and granting a determination by the Secretary regarding other factors and conditions under which a food may be labeled as a bioengineered food.
 (c)State food labeling standardsNotwithstanding section 295, no State or political subdivision of a State may directly or indirectly establish under any authority or continue in effect as to any food in interstate commerce any requirement for a food that is the subject of the bioengineered food labeling standard under this section that is not identical to that voluntary standard.
						294.Information for consumers
 (a)EducationThe Secretary, in coordination with other Federal agencies as appropriate, shall provide science-based information, including any information on the environmental, nutritional, economic, and humanitarian benefits of agricultural biotechnology, through education, outreach, and promotion to address consumer acceptance of agricultural biotechnology.
 (b)Mandatory report; publicationNot later than 4 years after the date of enactment of this subtitle, the Secretary and the Secretary of Health and Human Services shall—
 (1)submit to Congress a report on the availability of information regarding whether food is or is not bioengineered or whether bioengineering was or was not used in the development or production of the food, including information provided through—
 (A)any relevant labeling requirements under— (i)the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.);
 (ii)the Egg Products Inspection Act (21 U.S.C. 1031 et seq.);
 (iii)the Federal Meat Inspection Act (21 U.S.C. 601 et seq.);
 (iv)the Poultry Products Inspection Act (21 U.S.C. 451 et seq.); and
 (v)other relevant Federal authorities; (B)process verified programs; and
 (C)other voluntary programs or claims relating to a food that are not required by Federal law or approved by a Federal program; and
 (2)make the report publicly available. FLabeling of certain food 295.Federal preemption (a)Definition of foodIn this subtitle, the term food has the meaning given the term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (b)Federal preemptionNo State or a political subdivision of a State may directly or indirectly establish under any authority or continue in effect as to any food or seed in interstate commerce any requirement relating to the labeling of whether a food (including food served in a restaurant or similar establishment) or seed is genetically engineered (which shall include such other similar terms as determined by the Secretary of Agriculture) or was developed or produced using genetic engineering, including any requirement for claims that a food or seed is or contains an ingredient that was developed or produced using genetic engineering..
		
	March 1, 2016Read twice and placed on the calendar